Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 1 of 10. PageID #: 1




                                                   5:20CV2246




                                          JUDGE PEARSON
                                          MAGISTRATE JUDGE
                                           HENDERSON
                       Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 2 of 10. PageID #: 2


, Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non�Prisoner)


 I.         The Parties to This Complaint

            A.         The Plaintiff(s)

                       Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                       needed.
                             Name                                          LEILA CRUZ
                             Address                                       10911 W 63 RD PL #IOI
                                                                          ARVADA                         co               80004
                                                                                       Citv             State            Zio Code
                             Connty                                       JEFFERSON
                             Telephone Number                             8165085056
                             E-Mail Address                               BH80004@GMAIL.COM
                                                                                          - - - - - - - -




            B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title (if known) and check whether you are bringing this complaint against
                       them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                       Defendant No. I
                             Name                                          AKRON POLICE DEPARTMENT
                             Job or Title (ifknown)
                             Address                                      217 S HIGH STREET'   --------


                                                                           AKRON   - - - - -
                                                                                           -
                                                                                                        OH
                                                                                       Citv             State            Ziv Code
                             County
                             Telephone Number
                             E-Mail Address (ifknown)
                                                                          D Individual capacity    D Official capacity

                       Defendant No. 2
                             Name                                         Alpha Phi Alpha Homes, Inc.
                             Job or Title (ifknown)
                             Address                                      662 Wolf Ledges Pky.
                                                                          AKRON                         OH               44311
                                                                                      Citv              State            Ziv Code
                             County
                             Telephone Number                             (330) 376-8787
                             E-Mail Address (ifknown)
                                                                          D Individual capacity    D Official capacity
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 3 of 10. PageID #: 3
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 4 of 10. PageID #: 4
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 5 of 10. PageID #: 5
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 6 of 10. PageID #: 6
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 7 of 10. PageID #: 7
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 8 of 10. PageID #: 8
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 9 of 10. PageID #: 9
Case: 5:20-cv-02246-BYP Doc #: 1 Filed: 10/06/20 10 of 10. PageID #: 10
